EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 19.  (Currently Amended) The method of claim [[18]]14, wherein the at least one sensing region includes one sensing region disposed on a first side of the device and another sensing region disposed on a second side of the device, and the first side of the device is opposite to the second side of the device .

Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the sensing circuit board includes a first portion extending from the first pressure sensor to the second pressure sensor, and a second portion extending from the first portion to the display circuit board.”  

Claims 3-8 and 13 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

	Claim 9, none of the prior art of record teaches alone or in combination the limitation “a first electrode disposed on a surface of the first base facing the second base; a second electrode disposed on the surface of the first base and separated from the first electrode; and a pressure sensing layer disposed on a surface of the second base facing the first base.”

	Claims 10-12 are dependent upon claim 9 and are allowed for the reason set forth above in claim 9.

	Claim 14, none of the prior art of record teaches alone or in combination the limitation “wherein an area of one of the at least one sensing region is larger than an area of one of the sensing regions of the first sensing region group and an area of one of the sensing regions of the second sensing region group.”

	Claims 15-16, 19 and 21 are dependent upon claim 14 and are allowed for the reason set forth above in claim 14.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691